This suit was for the recovery of one-half of the amount of a fee collected by Hanson Womack as attorney for one Gardner. Gardner had a claim for damages *Page 4 
against appellee, which appellee settled for $875. Womack was entitled to and received from Gardner $87.50 for collecting same. Womack had agreed to divide his fee with appellant for assisting him in the matter. This he failed to do. Appellant sued appellee for one-half of said $87.50, on the theory that it should not have paid same to Womack, but should have paid it to appellant.
In addition to seeking to recover one-half of $87.50, he alleged that, in settling with Womack, appellee conspired with him to beat appellant out of his fee, to appellant's damage in the sum of $100. No unlawful or tortious act on the part of appellee is alleged. Such being the case, this was a suit for an amount less than $100, for which reason this court is without appellate jurisdiction. Gibson v. Hotel, 198 S.W. 413.
For the reason stated, the appeal herein is dismissed.
Dismissed.